Case 4:18-cv-01885-HSG Document 534-4 Filed 11/01/18 Page 1 of 2




        PICKENS EXHIBIT 26
      Case 4:18-cv-01885-HSG Document 534-4 Filed 11/01/18 Page 2 of 2




                                                        ROBERT S. PICKENS              NEW YORK
                                                        RPickens@FCHS.COM              1290 Avenue of the Americas
                                                        212-218-2333                   New York, NY 10104-3800
                                                                                       T 212-218-2100
                                                        www.fitzpatrickcella.com       F 212-218-2200




May 22, 2018


VIA E-MAIL

Re:    Koninklijke Philips N.V. matter No. 15-1125

Counsel,

I write in response to Michael Lee’s letter of February 8, 2018.

We understand that ASUS maintains that Philips is not entitled to discovery relating to a
number of products identified in its Third Amended Identification of Accused Products (which
ASUS has defined as “Old Products”). For all of the reasons explained in Philips’ letters of
January 22, 2018 and October 30, 2017 on this subject, Philips disagrees.

Please either confirm that ASUS will now provide the requested discovery for these products,
or otherwise let us know a time when you are available to meet and confer on this topic before
May 31, 2018.

Absent resolution of this issue, Philips intends to raise this issue with the Court.

Best regards,

/S/ Robert S. Pickens

Robert S. Pickens




   FCHS_WS 14362540v1.doc
